Name: Commission Regulation (EEC) No 301/80 of 8 February 1980 amending, as regards the issue in the beef and veal sector of export licences with advance fixing of refunds, Regulation (EEC) No 571/78
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 2 . 80 Official Journal of the European Communities No L 32/31 COMMISSION REGULATION (EEC) No 301/80 of 8 February 1980 amending , as regards the issue in the beef and veal sector of export licences with advance fixing of refunds, Regulation (EEC) No 571/78 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 291 6/79 (2 ), and in particular Articles 15 (2) and 25 thereof, Whereas the recent trend of the market in beef and veal has shown that the Commission needs to be better informed as regards in particular the quantities of fresh , chilled or frozen meat, in respect of which applications for export licences have been lodged ; whereas it is necessary, moreover, to provide for the issue of export licences with advance fixing of refunds after a period of five working days, in order to enable the Commission to assess the market situation and, if necessary, to take appropriate measures relating to the applications in question , which may even involve rejection of such applications ; Whereas the above measures cannot be effective unless the Commission is informed quickly of the quantities and destinations of the meat ; Whereas it is necessary, therefore, to amend Commis ­ sion Regulation (EEC) No 571 /78 ( 3 ), as last amended by Regulation (EEC) No 2974/79 (4 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , with advance fixing of the refund , referred to in Article 3 (2), shall be issued on the fifth working day following the day on which the application is lodged, unless special measures have been taken during that period.' 2 . Article 3 (2) is replaced by the following : '2. The export licence with advance fixing of the refund shall be valid for 90 days as from the date of its actual issue .' 3 . Article 5 ( 1 ) is replaced by the following : ' 1 . For products falling within subheading 02.01 A II of the Common Customs Tariff, the applica ­ tion for an export licence and the licence itself, shall state, in section 13 , the country of destination of the product. The licence shall carry with it an obligation to export to that destination .' 4. The following Article 13a is inserted : 'Article 13a By way of derogation from Article 13 (d), (e) and (f) the Member States shall communicate, by telex, to the Commission on the Monday and Thursday of each week , before 4 p.m ., for the products falling within subheading 02.01 A II of the Common Customs Tariff , and specifying, by product, the quantities and the countries of destination :  a list of export licences with advance fixing of refunds applied for since the previous commu ­ nication , and  a list of export licences issued since the prev ­ ious communication .' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 571 /78 is hereby amended as follows : 1 . The following Article 2a is inserted : 'Article 2a For products falling within subheading 02.01 A II of the Common Customs Tariff, the export licence Article 2 This Regulation shall enter into force on 12 February 1980 . Article 1 ( 1 ) and (4) shall apply until 31 March 1980 . (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . 2) OJ No L 329, 24 . 12 . 1979 , p . 15 . ( 3 ) OJ No L 78 , 22 . 3 . 1978 , p. 10 . (4 ) OJ No L 336, 29 . 12 . 1979, p . 49 . No L 32/32 Official Journal of the European Communities 9 . 2 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 February 1980 . For the Commission Finn GUNDELACH Vice-President